NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with 
                                           Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois  60604

                                        Submitted December 4, 2008
                                         Decided December 5, 2008

                                                    Before

                                     FRANK H. EASTERBROOK, Chief Judge

                                          WILLIAM J. BAUER, Circuit Judge

                                      JOHN DANIEL TINDER, Circuit Judge

No. 08‐1096

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Northern District of Illinois,
                                                         Eastern Division.
           v.
                                                         No. 06 CR 780‐1
ANTHONY JENKINS,
    Defendant‐Appellant.                                 James B. Moran, 
                                                         Judge.




                                                  O R D E R

       Many New Year’s Eve revelers in Joliet, Illinois, celebrated the arrival of 2006 by
shooting their guns into the air.  Around midnight police on patrol saw Anthony Jenkins
standing outside holding a gun.  When they called out to him, he ran into his girlfriend’s
home but lost his prosthetic leg just outside the door.  Officers found him inside, missing his
prosthesis, and recovered a gun from a laundry closet.  Jenkins’s first trial resulted in a
mistrial, but at his second jury trial he was convicted of possession of a firearm by a felon. 
See 18 U.S.C. § 922(g)(1).  He was sentenced as an armed career criminal to a term of
No. 08‐1096                                                                                 Page 2

imprisonment of 188 months, at the bottom of the guidelines range.  See id. § 924(e)(1). 
Jenkins filed a notice of appeal, but his appointed lawyer moves to withdraw because he is
unable to discern a nonfrivolous basis for appeal.  See Anders v. California, 386 U.S. 738
(1967).  Jenkins sent us a letter expressing surprise at counsel’s motion but did not accept
our invitation to comment on the submission.  We limit our review to the potential issues
counsel identifies.  United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

        Counsel first considers whether Jenkins could assert a Commerce Clause challenge
to § 922(g).  The statute’s constitutionality, however, is well established.  See Scarborough v.
United States, 431 U.S. 563 (1977); United States v. Williams, 410 F.3d 397, 400 (7th Cir. 2005).

        Next counsel addresses whether Jenkins could challenge the sufficiency of the
evidence supporting his conviction.  But two police officers testified that they had known
Jenkins for years and saw him holding a gun.  Officers also testified that they saw a man
with a gun who lost his prosthetic leg while running toward a house, and that they found
Jenkins, missing his prosthesis, inside.  See United States v. Rice, 520 F.3d 811, 819 (7th Cir.
2008).  Jenkins stipulated that he was a felon, and evidence that the gun was manufactured
outside of Illinois established a nexus to interstate commerce.  See United States v.
Humphreys, 468 F.3d 1051, 1053‐54 (7th Cir. 2006).  On these facts, an argument that a
rational jury could not have found Jenkins guilty would be frivolous. 

        Finally, counsel considers whether Jenkins could challenge his prison sentence. 
Jenkins did not object to the prior convictions recounted in his presentence report, and the
sentencing judge rightly rejected his contention that a jury instead of the court should
decide whether three of those convictions qualified as serious drug offenses or violent
felonies under § 924(e)(1).  See Almendarez‐Torres v. United States, 523 U.S. 224 (1998); United
States v. Smith, 544 F.3d 781, 787 (7th Cir. 2008); United States v. Stevens, 453 F.3d 963, 967
(7th Cir. 2006).  Jenkins faced a statutory minimum of 15 years, and it would be frivolous for
him to argue that the 188‐month term he received is unreasonable.  That sentence was at the
low end of the properly calculated guidelines range, so it is presumed reasonable.  See Rita
v. United States, 127 S. Ct. 2456, 2462‐64 (2007); United States v. Mykytiuk, 415 F.3d 606, 608
(7th Cir. 2005).  And as counsel concedes, the district court adequately considered the
factors in 18 U.S.C. § 3553(a).  See United States v. Panaigua‐Verdugo, 537 F.3d 722, 727‐28 (7th
Cir. 2008). 

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.